UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA

VS. CASE/CITATIONNO. Si 1 &-m ~ 002.6 OMG
Mechoael Elivt ORDERTO PAY

SOCIAL SECURITY #:

 

 

 

 

DATE OF BIRTH: ——
DRIVER'S LICENSE #: —
ADDRESS: —

—

 

coe STATE ZIP CODE

| UNDERSTAND THAT IF | MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER'S LICENSE OR VEHICLE BEING ISSUED.

i CERTIFY THAT ALL OF THE ABOVE INFORMATION ISTRUE AND CORRECT.

DATE: 6-24-19 in Cus tocl uy

DEFENDANT'S SIGNAJ URE

You avreplaced on 5 years unSiupecvds sSecy COurt Pre betion'
YOU ARE HEREBY ORDERED TO PAY/COMPLY THE FOLLOWING:

Cr
$4 Fine: $_ BATS” and a penalty assessment of $/2 5. for a TOTAL
AMOUNT OF: $ ii Ge within YO ___cdayynentro payments of $ per
and due

month, commencing of each month until paid in
full.

(_ ) Restitution:

 

 

 

( ) Community Service a0) Sed Sleval tex xce e7§ STae f
Re aoe | eee ee ae sates sources eo0y ee
(check one):

 
    
  

 

rl CENTRAL VIOLATIONS BUREAU Cl CLERK, USDC | CLERK, USDC

powoxtses 7¥7OS YS 2500 TULARE ST., RM. 1501 501 | STREET, STE. 4-200
RHHSABELPHIASPA+9476-4363 FRESNO, CA 93721-1322 SACRAMENTO, CA 95814-2322
1-800-827-2982 Ran Artond , | ys

or
Pay on-line at wwrw.evb,uscouhes& ? x as ot de Te J rel cage!
and Glick on “Pay On-Line” nant {! ( Cus
TOM Qe COX YY:

  
    

Your check or money order must indica

your account is credited for paym

Date: _b-276-1G

Clerk's Office
FPL-PET EDCA-3
